     Case 1:20-cv-02088-DKC Document 57 Filed 08/11/21 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND


JESSE HAMMONS,                                             )
                                                           )
               Plaintiff,                                  )
                                                           )
       v.                                                  ) Case No. 20-cv-2088-DKC
                                                           )
UNIVERSITY OF MARYLAND MEDICAL SYSTEM                      )
     CORPORATION, et al.,                                  )
                                                           )
               Defendants.                                 )
                                                           )

                       LINE RE: CERTIFICATE OF SERVICE

       Counsel for Plaintiff, Jesse Hammons, hereby certifies that on this 11 th day of

August, 2021 that Plaintiff’s Motion for Partial Reconsideration or, in the Alternative,

Certification of Interlocutory Appeal, Memorandum in Support of Plaintiff’s Motion for

Partial Reconsideration or, in the Alternative, Certification of Interlocutory Appeal and

proposed Order (ECF 56) were served pursuant to the Court’s CM/ECF electronic

notification system.

                                                   Respectfully submitted,

                                                   /s/Louis J. Ebert
                                                   Louis J. Ebert (Fed. Bar No. 02031)
                                                   ROSENBERG MARTIN
                                                   GREENBERG, LLP
                                                   25 South Charles Street, 21st Floor
                                                   Baltimore, Maryland 21201
                                                   Telephone: (410) 727-6600
                                                   Fax: (410) 727-1115
                                                   lebert@rosenbergmartin.com

                                                   Aron Fischer (pro hac vice)
                                                   Jonah M. Knobler (pro hac vice)
                                                   Andrew D. Cohen (pro hac vice)
                                                   Abigail E. Marion (pro hac vice)
Case 1:20-cv-02088-DKC Document 57 Filed 08/11/21 Page 2 of 2



                                    Emily H. Harris (pro hac vice)
                                    Jonathan S. Z. Hermann (pro hac vice)

                                    PATTERSON BELKNAP WEBB &
                                    TYLER LLP
                                    1133 Avenue of the Americas
                                    New York, NY 10036
                                    (212) 336-2000
                                    afischer@pbwt.com
                                    jknobler@pbwt.com
                                    acohen@pbwt.com
                                    amarion@pbwt.com
                                    eharris@pbwt.com
                                    jhermann@pbwt.com

                                    Joshua A. Block (pro hac vice)
                                    Leslie Cooper (pro hac vice)
                                    AMERICAN CIVIL LIBERTIES
                                    UNION FOUNDATION
                                    125 Broad Street, 18th Floor
                                    New York, NY 10004
                                    Tel: (212) 549-2627
                                    Fax: (212) 549-2650
                                    jblock@aclu.org
                                    lcooper@aclu.org

                                    Daniel Mach (pro hac vice)
                                    AMERICAN CIVIL LIBERTIES
                                    UNION FOUNDATION
                                    915 15th Street, NW
                                    Washington, DC 20005
                                    Tel: (202) 675-2330
                                    Fax: 202-546-0738
                                    dmach@aclu.org

                                    Counsel for Plaintiff Jesse Hammons
